Filed 8/28/13 P. v. Williams CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                     COURT OF APPAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063881

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. ECR10626)

STEVEN GREGORY WILLIAMS,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, David J.

Danielsen, Judge. Affirmed.

         Leslie A. Rose, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         In 1995 a jury convicted Steven Gregory Williams of robbery of Ellen Martin

(Pen. Code, § 211)1 and found he inflicted great bodily injury on her within the meaning

of section 12022.7, subdivision (a). It was found true that Williams had previously been



1        Statutory references are to the Penal Code.
convicted of two prior serious felonies (§ 667, subd. (a)(1)) that were also prior strike

convictions (§ 667.5, subd. (c)(9)). He was sentenced to a prison term of 35 years to life

(§ 1170.12, subd. (c)(2)).

       In April 2013, Williams petitioned the trial court for resentencing under section

1170.126. The trial court denied the petition because Williams's 1995 conviction for

robbery and the finding of great bodily injury in connection with that offense do not

qualify for resentencing under section 1170.126, subdivision (e)(1).

       Williams appeals. We affirm the judgment.

                                          FACTS

       Ellen Martin was seriously injured when Williams forcibly removed her purse

from her person by breaking the purse straps and dragging her down a flight of steps.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal. 3d 436 and Anders v. California

(1967) 386 U.S. 738.

       We granted Williams permission to file a supplemental brief on his own behalf,

and he has responded. He contends there are reasonably arguable issues raised by the

denial of his petition for resentencing under section 1170.126 that should have been

briefed by his appellate counsel. Those issues include: whether the appropriate trial court

judge ruled on his petition (§ 1170.126, subd. (j); whether the trial court misapplied

sections 667.5, subdivision (c)(8) and 667.5, subdivision (c)(9); whether his poor

                                              2
physical condition should be considered as contrary to the purpose of the three strikes law

(§ 667, subds. (b)-(i)); and whether he would pose an unreasonable risk of danger to

public safety were his sentence reduced.

       Our review of the record pursuant to People v. Wende, supra, 25 Cal. 3d 436 and

Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably arguable appellate

issues. Williams has been competently represented by counsel on this appeal.

                                     DISPOSITION

       The order is affirmed.




                                                                          McDONALD, J.

WE CONCUR:


BENKE, Acting P. J.


HALLER, J.




                                            3